

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 7

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Kennedy (for

			 himself, Mrs. Murray,

			 Ms. Cantwell, Mr. Corzine, Mr.

			 Kerry, Mr. Lieberman,

			 Mr. Sarbanes, Ms. Mikulski, Mrs.

			 Boxer, Mr. Lautenberg,

			 Mr. Levin, Mr.

			 Durbin, Mr. Schumer,

			 Mrs. Feinstein, Mr. Harkin, and Mr.

			 Dodd) introduced the following joint resolution; which was read

			 twice and referred to the Committee on

			 the Judiciary

		

		JOINT RESOLUTION

		Proposing an amendment to the Constitution

		  of the United States relative to equal rights for men and

		  women.

	

	

		That the following article is

			 proposed as an amendment to the Constitution of the United States, which shall

			 be valid to all intents and purposes as part of the Constitution when ratified

			 by the legislatures of three-fourths of the several States:

			

				

					—

					

						1.

						Equality of rights under the law shall not be denied or

				abridged by the United States or by any State on account of sex.

					

						2.

						The Congress shall have the power to enforce, by appropriate

				legislation, the provisions of this article.

					

						3.

						This article shall take effect 2 years after the date of

				ratification.

					.

		

